                 Case 1:20-cv-06096-LJL Document 53 Filed 11/05/20 Page 1 of 2



                                                                            John F. Hagan, Jr.
                                                                            +1 312.583.2370 Direct
                                                                            John.Hagan@arnoldporter.com



                                                         November 5, 2020

      The Honorable Lewis J. Liman
      United States District Court for the
      Southern District of New York
      500 Pearl Street, Room 701
      New York, NY 10007

              Re:      Steak n Shake Inc. (f/k/a Steak n Shake Operations, Inc.) v. Wilmington Trust,
                       National Association, Case No. 1:20-cv-06096-LJL
     Dear Judge Liman:

             As counsel for Wilmington Trust, National Association (“Wilmington”), we write jointly
     with counsel for Steak n Shake Inc. (“Steak n Shake”): (1) to apprise the Court of the negotiations
     that have occurred between the parties since yesterday to allow Steak n Shake to consummate the
     sale of certain real property; and (2) to request a brief extension of existing deadlines on the terms
     jointly proposed below to allow the parties time to determine whether they can reach an agreement.

              Since yesterday, the parties have been in discussions concerning whether Wilmington will
     agree to release liens on the fifteen Steak n Shake properties at issue in this case contemporaneous
     with the closing of a sales agreement for the purchase of those properties. If Wilmington agrees
     to release the liens, Steak n Shake has agreed to direct the full amount of the net proceeds of the
     sale to be placed in an escrow account subject to terms mutually agreed upon by the parties. Should
     the parties agree to this resolution, their dispute before the Court would thereafter be limited to the
     proper disbursement of proceeds from the sale of the real estate under the Credit Agreement. The
     proceeds of the real estate disposition in escrow will go to the lenders as debt repayment at the end
     of the case unless: (1) Steak n Shake wins this case; or (2) the parties settle, in which case the
     settlement agreement will dictate who receives the proceeds held in escrow.

            The parties have not reached agreement on this framework because at the moment, Steak
     n Shake is working to finalize a Third Amendment to its agreement with a prospective purchaser.
     Steak n Shake is optimistic that it will do so soon. In turn, the resolution between Wilmington and
     Steak n Shake will depend on whether the amended agreement with the prospective purchaser is
     on terms that the lenders agree are for fair market value.

             In light of these negotiations, and consistent with Section I.C of Your Honor’s Individual
     Practices in Civil Cases, the parties jointly propose the following extension. On one week from
     tomorrow, November 13, 2020, the parties will submit a joint status report to the Court indicating
     whether the real estate transaction with the prospective purchaser has closed and Wilmington has
     released the liens. If this has happened, the parties will agree to a thirty-day extension of the trial
     and related deadlines, including for the joint pretrial submission (Dkt. No. 23), subject to the
     Court’s availability and approval. This extension would provide the parties sufficient time to


Arnold & Porter Kaye Scholer LLP
70 West Madison Street, Suite 4200, Chicago, Illinois 60602-4321 | www.arnoldporter.com
          Case 1:20-cv-06096-LJL Document 53 Filed 11/05/20 Page 2 of 2




The Honorable Lewis J. Liman
Page 2

complete fact and expert discovery in an orderly manner, and Steak n Shake would agree to waive
any claim that Wilmington’s expert report served yesterday morning was untimely. If this has not
happened, however, then the parties and the Court will reassess how to proceed, including whether
any motion practice concerning justiciability or subject matter jurisdiction would be appropriate.

        This is the parties’ first request for an extension. In light of the eleventh hour negotiations
that have occurred, the parties have made this application as soon as they were able to do so.

        We are available at Your Honor’s convenience to discuss this proposal and will be prepared
to do so at the conference tomorrow morning.

                                               Respectfully Submitted,

                                               /s/ John F. Hagan, Jr.

cc:    All Counsel of Record (by ECF)
